 

Exhibit 10.1

 

FIRST AMENDMENT TO MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

THIS FIRST AMENDMENT TO MEMBERSHIP INTEREST PURCHASE AGREEMENT (this
“Amendment”) is entered into as of June 24, 2020, by and between Nephros, Inc.
(“Purchaser”) and Gregory Lucas (the “Member”). Capitalized terms used but not
defined in this Amendment will have the meanings ascribed to them pursuant to
the MIPA (defined below).

 

WHEREAS, the parties hereto, along with Biocon 1, LLC and Aether Water Systems,
LLC, previously entered into that certain Membership Interest Purchase Agreement
dated December 31, 2018 (the “MIPA”); and

 

WHEREAS, the parties hereto desire to amend the MIPA in order to modify the
Quarterly Earnout Periods used for determining the amount of Earnout Payments
payable to Member by disregarding the fiscal quarter ending June 30, 2020, and
including the fiscal quarter ending March 31, 2021, as more fully described in
this Amendment.

 

NOW, THEREFORE, the parties hereto, for good and valuable consideration and
intending to be legally bound, hereby agree as follows:

 

1. Adjustment to Quarterly Earnout Periods. Notwithstanding anything to the
contrary contained in the MIPA, the quarterly period ending June 30, 2020, shall
not be a “Quarterly Earnout Period” for purposes of determining an Earnout
Payment under the MIPA and no Earnout Payment shall be payable with respect to
such period. Instead, the sixth, seventh, and eighth Quarterly Earnout Periods
for purposes of determining the Earnout Payments will be the Purchaser fiscal
quarters ending September 30, 2020, December 31, 2020, and March 31, 2021,
respectively (the “Remaining Quarterly Earnout Periods”). The Earnout Payments
for the Remaining Quarterly Earnout Periods shall be calculated in accordance
with the “Actual Quarterly Net Revenue Ranges for 2020” section of Schedule
3.4(d) of the MIPA regardless of the actual dates of such Remaining Quarterly
Earnout Periods. For the avoidance of doubt, no Earnout Payment will be payable
with respect to any period subsequent to March 31, 2021.

 

2. Reaffirmation. Other than as set forth in this Amendment, the MIPA remains in
full force and effect. This Amendment will form a part of the MIPA for all
purposes.

 

3. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when executed and delivered will be an original, but all such
counterparts will constitute one and the same instrument. The exchange of
executed copies of this Agreement by facsimile, email (including .pdf or any
electronic signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmissions will constitute effective execution and
delivery of this Agreement.

 

[Signatures follow]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth above.

 

NEPHROS, INC.         By: /s/ Andrew Astor   Name: Andrew Astor   Title: Chief
Financial Officer         /s/ Gregory Lucas   Gregory Lucas  

 

Signature page to Amendment to Membership Interest Purchase Agreement

 

 

 